Citation Nr: 1031938	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  09-39 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 
percent for residuals of a fractured mandible.  

2.  Entitlement to an initial disability rating in excess of 10 
percent for incomplete paralysis of the seventh (facial) cranial 
nerve.

3.  Entitlement to an initial compensable rating for cicatrix 
(scars) around the right side of the upper and lower lips.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1957 to December 
1958.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which, in pertinent part, granted service 
connection for residuals of a fractured mandible (30%), 
incomplete paralysis of the seventh (facial) cranial nerve (10%), 
and cicatrix (scars) around the right side of the upper and lower 
lips (0%).  

The Veteran testified at a July 2010 videoconference hearing 
before the undersigned.  A transcript of the hearing has been 
associated with the claims file.

The Board notes that the Veteran submitted additional evidence 
after the September 2009 Statement of the Case (SOC) was issued.  
In a July 2010 statement, however, he waived initial 
consideration of this evidence by the agency of original 
jurisdiction (AOJ) in accordance with 38 C.F.R. § 20.1304(c) 
(2009) (providing that any pertinent evidence accepted directly 
at the Board must be referred to the AOJ for initial review 
unless this procedural right is waived by the appellant).  
Accordingly, the Board may proceed with appellate review. 

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The claim for an initial increased rating for the residuals of a 
fractured mandible is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The incomplete paralysis of the seventh (facial) cranial 
nerve is manifested by partial anesthesia of the upper lip and 
hypersensitivity of the mouth.  Severe incomplete paralysis of 
the seventh (facial) cranial nerve has not been shown.  

2.  The scars on the right side of the Veteran's upper and lower 
lips are all 1 millimeter (mm) in width with one 1.5 inches in 
length (extending vertically downward from the lower lip) and one 
a quarter inch in length (extending toward the cheek from the 
corner of the mouth); are barely visible, nontender, of normal 
texture, and not raised, depressed, or adherent to underlying 
tissue; do not involve underlying tissue loss; and do not cause 
weakness or restriction of facial motion.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent 
for incomplete paralysis of the seventh (facial) cranial nerve 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3, 4.7, & 4.124a, Diagnostic Code (DC) 8207 (2009). 

2.  The criteria for an initial compensable rating for cicatrix 
(scars) around the right side of the upper and lower lips are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.3, 4.118, DC 7800 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide an 
adequate statement of reasons or bases supporting its decision.  
See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the 
entire record, it need not discuss each piece of evidence.  See 
id.  The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the issues adjudicated herein.  The Veteran must not assume that 
the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. 
App. 122 (2000).  The law requires only that the Board address 
its reasons for rejecting evidence favorable to the Veteran.  Id.  

Also, the Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the Veteran.  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which case, 
the claim is denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United 
States Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice should generally be provided prior to an initial 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

The instant claim arises from a granted claim of service 
connection.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
490 (2006); the Court observed that a claim of entitlement to 
service connection consists of five elements: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  
Compliance with the first Quartuccio element requires notice of 
these five elements in initial rating cases.  See Dunlap v. 
Nicholson, 21 Vet. App. 112 (2006).  

Here, a letter sent to the Veteran in August 2008 fully addressed 
all necessary notice elements under the VCAA and was sent prior 
to the initial rating decision in this matter.  The letter 
informed the Veteran of what evidence was required to 
substantiate the claim, and of the Veteran's and VA's respective 
responsibilities for obtaining different types of evidence-with 
regard to the underlying claims for service connection for 
incomplete paralysis of the seventh (facial) cranial nerve and 
lip scars.  As these underlying claims (for service connection) 
were granted, and the issues currently before the Board with 
regard to these disorders are the ratings initially assigned to 
these disorders, the Board concludes that the duty to notify-
with regard to the underlying service connection claims-has been 
satisfied and that the remains no further duty to notify with 
regard to the initial rating claims adjudicated herein.  See 
Dingess v. Nicholson, 19 Vet. App. at 491 (in which the Court 
held that, "[i]n cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service connection claim has been more than 
substantiated-it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled").  

The VCAA further provides that VA has a duty to assist the 
veteran in the development of the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  This duty includes assisting him in 
obtaining service treatment records and other pertinent treatment 
records, as well as providing an examination or obtaining a 
medical opinion when such is necessary to make a decision on the 
claim.  See id.

The Board concludes that the duty to assist has been satisfied 
with regard to the claims adjudicated herein.  The Veteran's 
service treatment records and VA medical records are in the file, 
as well as letters from the Veteran's private physicians.  The 
Veteran has not identified any other outstanding records that he 
wants VA to obtain or that he feels are relevant to the claims 
adjudicated herein.  Thus, the Board concludes that the duty to 
assist has been satisfied with respect to obtaining relevant 
evidence on the Veteran's behalf.

The duty to assist also includes, when appropriate, conducting a 
thorough and contemporaneous examination of the veteran.  Green 
v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a new VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2009).

Here, the RO provided the Veteran appropriate VA examinations in 
August 2009.  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  See Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The Board finds that the VA 
examinations obtained in this case are adequate for rating 
purposes as they are based on a thorough examination of the 
Veteran and provide enough information to evaluate the Veteran's 
nerve impairment and scars in terms of the schedular criteria.  
Although the examiners did not indicate in the examination report 
that the claims file was reviewed, the Board notes that, when the 
evaluation of a disability is at issue, it is the prevent level 
of the disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Thus, the examiners' task was 
to evaluate the Veteran's nerve impairment and scars as 
manifested during the time of the examination.  The Board does 
not find that a review of the Veteran's claims file would likely 
alter the VA examiners' findings regarding the effects of the 
Veteran's nerve impairment or the appearance of the Veteran's 
scars.  Indeed, in this regard, the Board notes that the evidence 
in the claims file does not conflict with the examiners' findings 
or provide additional information not taken into account by the 
examiners.  Thus, the Board finds that the Veteran has not been 
prejudiced by the fact that the claims file apparently was not 
reviewed by the VA examiners.  See Shinseki v. Sanders, 129T S. 
Ct. 1696, 1704-05 (2009); Dunlap v. Nicholson, 21 Vet. App. 112, 
118 (2007).  

Further, the Veteran has not stated, and the evidence does not 
otherwise show, that there has been a material change in the 
severity of the Veteran's nerve impairment or scars since he was 
last examined.  38 C.F.R. § 3.327(a).  The duty to assist does 
not require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination was 
conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion has been met.  38 C.F.R. 
§ 3.159(c)(4).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 122 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006.  

II. Analysis

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2009).  Separate diagnostic codes identify the 
various disabilities and the criteria for specific ratings.  If 
two disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2009).  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2009).  However, the evaluation of the same disability under 
various diagnoses, known as pyramiding, is to be avoided.  38 
C.F.R. § 4.14 (2009).

The Board notes that the Court has distinguished a new claim for 
an increased rating of a service-connected disability from a case 
where the veteran expresses dissatisfaction with an initial 
rating of a disability that has just been service- connected.  
See Fenderson v. West, 12 Vet. App 119 (1999).  In the latter 
case, VA must assess the level of disability from the date of 
initial application for service connection and determine whether 
the level of disability warrants the assignment of different 
disability ratings at different times over the life of the claim, 
a practice known as a "staged rating."  Id.  

A. Incomplete Paralysis of the Seventh (Facial) Cranial Nerve

The Veteran contends that he is entitled to an initial disability 
rating in excess of 10 percent for incomplete paralysis of his 
seventh (facial) cranial nerve.  For the reasons that follow, the 
Board concludes that an increased rating is not warranted.

The Veteran's disability has been rated under DC 8207.  Under DC 
8207, a 10 percent evaluation is assigned for moderate incomplete 
paralysis of the seventh (facial) cranial nerve; a 20 percent 
evaluation is assigned for severe incomplete paralysis; and a 30 
percent evaluation is assigned for complete paralysis.  38 C.F.R. 
§ 4.124a, DC 8207.  The degree of paralysis is dependent upon 
relative loss of innervation of facial muscles.  See id.  

An October 2008 VA examination report reflects that the Veteran 
had partial anesthesia of the upper lip associated with the 
seventh cranial nerve. 

An August 2009 VA neurological examination report reflects that 
the Veteran had hypersensitivity to the right gum area and jaw 
area inside his mouth due to a mild fifth cranial nerve injury.  
The examiner found that there was no evidence of seventh cranial 
nerve dysfunction.  The Board notes that the Veteran is 
separately rated for impairment of the fifth cranial nerve and 
has not appealed this rating.  

A May 2010 letter from the Veteran's private physician states 
that the Veteran's mental nerve was now located on the crease of 
his alveolar nerve.  As a consequence, the Veteran received a 
shock from impingement of the nerve whenever food lodged itself 
under his prosthesis.  The physician stated that this experience 
was very uncomfortable for the Veteran and that it would be 
present for the rest of his life or until surgery was performed 
to move the nerve to a new position. 

At the July 2010 hearing before the undersigned, the Veteran 
stated that his nerve was totally numb and that he received a 
painful shock when drinking hot liquids such as coffee.  The 
Veteran also suggested that he slurred his words as a result of 
nerve impairment.  

In carefully reviewing the record, the Board finds that the 
preponderance of the evidence is against a higher rating for the 
Veteran's impairment of the seventh (facial) cranial nerve.  The 
competent evidence shows that the Veteran has partial anesthesia 
of the upper lip associated with the seventh cranial nerve 
impairment, as reflected in the October 2008 VA examination 
report.  There is no indication that partial anesthesia amounts 
to severe incomplete paralysis.  Rather, the fact that it is 
partial suggests that it is no more than moderate in nature.  

The Veteran's main symptom appears to be hypersensitivity of the 
mouth, which was attributed to a fifth cranial nerve injury 
characterized as "mild" in the August 2009 VA examination.  The 
examiner found that there was no impairment of the seventh 
cranial nerve.  The Board notes that the issue of impairment of 
the fifth cranial is not on appeal.  The symptoms described in 
the May 2010 letter from the Veteran's physician are similar to 
those described in the August 2009 VA examination, i.e. 
hypersensitivity of the mouth, which was attributed to the 
Veteran's fifth cranial nerve.  However, even if the Veteran's 
hypersensitivity of the mouth may be ascribed to his seventh 
cranial nerve impairment, there is no indication that this 
sensitivity amounts to severe incomplete paralysis.  The August 
2009 VA examiner described this symptom as being due to "mild" 
nerve impairment.  Thus, the Board finds that the preponderance 
of the evidence shows that the Veteran's nerve impairment is no 
more than moderate in nature. 

The Board has considered the Veteran's statements at the July 
2010 Board hearing that his nerve was totally numb and that he 
believed he had slurred speech as a result of nerve impairment.  
In this regard, the Veteran can attest to factual matters of 
which he has first-hand knowledge, such as his symptoms and other 
experiences.  See, e.g., Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469- 470 
(1994).  However, the Veteran, as a lay person, has not been 
shown to have the requisite medical knowledge or training to be 
capable of diagnosing most medical disorders or rendering an 
opinion as to the cause or etiology of any current disorder.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 
Washington, 19 Vet. App. at 362; Layno, 6 Vet. App. at 469-470.  
Thus, the Veteran is not competent to attribute any slurring of 
his speech to his nerve impairment, as this is a determination 
that is medical in nature and therefore requires medical 
expertise.  See id.; Barr v. Nicholson, 21 Vet. App. 303 (2007).  
The VA examination reports and the May 2010 letter from the 
Veteran's private physician do not describe slurred speech as 
part of the Veteran's symptomatology associated with nerve 
impairment.  Therefore, the Board finds that the Veteran's nerve 
impairment has not caused slurred speech.

Further, the Board finds that the Veteran does not have total 
numbness of the nerve.  The competent medical evidence, including 
the October 2008 VA examination report, the August 2008 VA 
examination report, and the May 2010 letter from the Veteran's 
private physician, does not show that the Veteran has total 
numbness of the nerve.  Rather, it reflects that the Veteran has 
only partial anesthesia.  Because the medical evidence represents 
clinical findings made by a professional, the Board gives more 
weight to this evidence than to the Veteran's statement at the 
July 2010 hearing. 

The Board has considered whether the Veteran's claim should be 
referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) 
(2009); Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Generally, 
the degrees of disability specified in the VA Schedule for Rating 
Disabilities are considered adequate to compensate for 
considerable loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  However, in exceptional cases, extraschedular 
ratings may be assigned where the schedular evaluations are found 
to be inadequate.  See 38 C.F.R. § 3.321(b).  Initially, there 
must be a comparison between the level of severity and 
symptomatology of the veteran's service-connected disability with 
the established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is required.  
See VAOPGCPREC 6-96 (August 16, 1996); see also Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) (a threshold finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate is required for 
extraschedular consideration referral).

In determining whether to refer the case for an extraschedular 
rating, VA considers such factors as whether the disability at 
issue causes marked interference with employment, or has in the 
past or continues to require frequent periods of hospitalization 
rendering impractical the use of the regular schedular standards.  
See 38 C.F.R. § 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

The Board finds that referral for extraschedular consideration is 
not warranted.  The Veteran's reported symptoms are those 
contemplated by the rating criteria.  There are no symptoms left 
uncompensated or unaccounted for by the assignment of a schedular 
rating.  The Veteran has not submitted evidence indicating that 
his nerve impairment constitutes "such an exceptional or unusual 
disability picture . . . as to render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b).  The 
fact that circumstances specific to a particular veteran may 
cause the effects of a service-connected disability to be more 
profound in that veteran's case does not ordinarily provide a 
basis for extraschedular consideration.  Id.  Rather, the 
impairment must be one that is so unusual as to be unanticipated 
by the rating criteria.  See id.  Here, the evidence does not 
show marked interference with employment as defined for the 
purpose of extraschedular consideration, and does not show 
frequent periods of hospitalization or other unusual 
circumstances sufficient to warrant extraschedular consideration.  
While the Veteran's nerve impairment has caused hypersensitivity 
of the mouth, there is no evidence that the Veteran has 
experienced malnutrition due to a need to limit food intake or 
other physical consequences as a result.  Consequently, the Board 
finds that the available schedular evaluations are adequate to 
rate this disability, and therefore referral for extraschedular 
consideration is not warranted.  

Indeed, based on this evidentiary posture, the Board finds that 
the record does not illustrate that this service-connected 
disability prevents the Veteran from obtaining and maintaining 
gainful employment-nor has the Veteran contended otherwise.  
Thus, any further discussion of an issue of entitlement to a 
total disability rating based on individual unemployability 
(TDIU) is not necessary.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and entitlement to a 
disability rating in excess of 10 percent for incomplete 
paralysis of the seventh (facial) cranial nerve must be denied.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2009); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

B. Cicatrix (Scars) Around the Upper and Lower Lips

The Veteran contends that he is entitled to an initial 
compensable rating for the scars around the upper and lower lips.  
For the reasons that follow, the Board finds that an increased 
rating is not warranted.

At the outset, the Board notes that the applicable rating 
criteria for skin disorders, found at 38 C.F.R. § 4.118, were 
amended in August 2002 and again in October 2008.  See 67 Fed. 
Reg. 49490-99 (July 31, 2002); 73 Fed. Reg. 54708 (September 23, 
2008).  The October 2008 revisions are applicable to claims for 
benefits received by VA on or after October 23, 2008.  Id.  In 
this case, the Veteran filed his claim in June 2008.  Therefore, 
only the post-2002 and pre-October 2008 version of the schedular 
criteria is applicable.

The Veteran's scars around the upper and lower lips have been 
rated under DC 7800, which pertains to disfigurement of the head, 
face, or neck.  See 38 C.F.R. § 4.118.  DC 7800 provides that a 
10 percent rating is warranted for scars or other disfigurement 
of the head, face, or neck with one characteristic of 
disfigurement.  Id.  A 30 percent rating is warranted for visible 
or palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or; 
with two or three characteristics of disfigurement.  Id.  A 50 
percent rating is warranted for visible or palpable tissue loss 
and either gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement.  An 80 percent rating is 
warranted for visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or paired sets 
of features (nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with six or more characteristics 
of disfigurement.

The 8 characteristics of disfigurement for purposes of evaluation 
under § 4.118 are as follows: a scar 5 or more inches (13 or more 
cm.) in length; a scar at least one-quarter inch (0.6 cm.) wide 
at widest part; surface contour of scar elevated or depressed on 
palpation; scar adherent to underlying tissue; skin hypo-or 
hyper-pigmented in an area exceeding six square inches (39 sq. 
cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches (39 sq. cm.); 
underlying soft tissue missing in an area exceeding six square 
inches (39 sq. cm.); and skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).  See id., DC 7800, Note 
(1). 

The August 2009 VA examination report reflects that all of the 
Veteran's scars around the upper and lower lips were 1 millimeter 
(mm) in width, with a scar 1.5 inches in length extending 
vertically downward from the lower lip, and a scar a quarter inch 
in length extending toward the cheek from the corner of the 
mouth.  The scars were barely visible, nontender, and of normal 
texture.  They were not raised, depressed, or adherent to 
underlying tissue.  There was no underlying tissue loss.  The 
scars did not cause any weakness or restriction of motion of the 
face.  The Veteran also had a .75 inch crease on the right side 
of the mouth extending vertically upward from the upper lip.  The 
examiner could not detect a definite scar in the base of this 
crease.  Photos accompanying this examination appear consistent 
with the examiner's description. 

The Board finds that a compensable rating is not warranted.  The 
August 2009 VA examination does not show that the Veteran has any 
of the 8 characteristics of disfigurement.  His scars are all 
shorter than 5 inches in length and less than a quarter inch (.6 
centimeters) wide.  The evidence is negative for any of the other 
characteristics of disfigurement.  As the Veteran must have at 
least one characteristic to receive a 10 percent rating, the 
Board finds that a compensable rating is not warranted under DC 
7800. 

The Board has also considered whether a separate rating may be 
assigned for the Veteran's scars.  DC 7803 provides a 10 percent 
rating for scars which are superficial and unstable.  See 
38 C.F.R. § 4.118.  An unstable scar is one where there is 
frequent loss of covering of the skin over the scar.  Id., DC 
7803, Note 1.  A superficial scar is one not associated with 
underlying soft tissue damage.  Id., Note 2.  Here, the Veteran 
has not stated, and the August 2009 VA examination does not show, 
that the Veteran has frequent loss of covering of the skin over 
the scar or that the scars are unstable.  Thus, DC 7803 does not 
apply.

DC 7805 provides that scars can also be rated on limitation of 
function of the affected part.  See 38 C.F.R. § 4.118.  The 
Veteran has not described, and the evidence does not otherwise 
show, that the Veteran's scars have affected the functioning of 
his cheek, jaw, or neck.  Indeed, the August 2009 VA examination 
reflects that the Veteran's scars did not cause any weakness or 
restriction of motion of the face.  Thus, DC 7805 is not 
applicable. 

The record contains no evidence demonstrating the Veteran is 
entitled to a higher rating at any point since his claim for an 
increase.  Therefore, no staged ratings are appropriate.  See 
Fenderson, supra. 

The Board has considered whether the Veteran's claim should be 
referred for an extraschedular rating, the criteria for which was 
discussed in the section of this opinion addressing the Veteran's 
nerve impairment.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 
Vet. App. at 115. 

At the July 2010 Board hearing, the Veteran stated that he 
experienced emotional distress due to his scars, and that 
children had called him names because of his scars. 

The Board sympathizes with the Veteran.  At the same time, the 
Board finds that referral for extraschedular consideration is not 
warranted.  His reported symptoms are those contemplated by the 
rating criteria.  There are no symptoms left uncompensated or 
unaccounted for by the assignment of a schedular rating.  The 
Veteran has not submitted evidence indicating that his scars and 
present "such an exceptional or unusual disability picture . . . 
as to render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b).  The fact that circumstances 
specific to a particular veteran may cause the effects of a 
service-connected disability to be more profound in that 
veteran's case does not ordinarily provide a basis for 
extraschedular consideration.  Id.  Rather, the impairment must 
be one that is so unusual as to be unanticipated by the rating 
criteria.  See id.  Here, the evidence does not show marked 
interference with employment as defined for the purpose of 
extraschedular consideration, and does not show frequent periods 
of hospitalization or other unusual circumstances sufficient to 
warrant extraschedular consideration.  Consequently, the Board 
finds that the available schedular evaluations are adequate to 
rate this disability, and therefore referral for extraschedular 
consideration is not warranted.  

Also, based on this evidentiary posture, the Board finds that the 
record does not illustrate that this service-connected disability 
prevents the Veteran from obtaining and maintaining gainful 
employment-nor has the Veteran contended otherwise.  Thus, any 
further discussion of an issue of entitlement to a TDIU is not 
necessary.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Accordingly, the Board finds that the preponderance of the 
evidence is against this increased rating claim.  Consequently, 
the benefit-of-the-doubt rule does not apply, and entitlement to 
an initial compensable rating for cicatrix (scars) around the 
right side of the upper and lower lips must be denied.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for incomplete paralysis of the seventh (facial) cranial 
nerve is denied. 

Entitlement to an initial compensable rating for cicatrix (scars) 
around the right side of the upper and lower lips is denied. 


REMAND

The Veteran claims that his service-connected residuals of a 
fractured mandible are more severe than the current 30 percent 
rating indicates.  The Board finds that further development is 
warranted to ensure a complete record for appellate review. 

In the October 2008 VA examination report, the VA examiner stated 
that the body of the right mandible is severely resorbed as 
compared to that of the body of the left mandible and that this 
tissue is not replaceable.  Under the schedular criteria, a 50 
percent rating is warranted for loss of approximately one half of 
the mandible involving temporomandibular articulation.  It is not 
clear from this record whether the resorbtion of the body of the 
Veteran's right mandible constitutes approximately one half of 
the mandible.  The Board is not competent to substitute its own 
opinion for that of a medical expert.  See Colvin v. Derwinski, 
Vet. App. 171, 175 (1991).  On remand, a new examination should 
be conducted to evaluate the Veteran's residuals of his mandible 
fracture in which the examiner clarifies whether the Veteran has 
lost approximately half of the mandible and whether this involves 
temporomandibular articulation.  

The agency of original jurisdiction (AOJ) should also request the 
Veteran's VA treatment records pertaining to treatment of his 
mandible.  In this regard, the Veterans Claims Assistance Act of 
2000 (VCAA) provides that VA has a duty to assist the veteran in 
the development of a claim for VA benefits.  See 38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009).  This 
duty includes assisting the Veteran in obtaining relevant public 
and private records identified by the Veteran.  See 38 C.F.R. 
§ 3.159(c)(2)(3) (2009).  Records generated by VA facilities that 
may have an impact on the adjudication of a claim are considered 
in the constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  It is 
the responsibility of VA to obtain these records.  See 38 C.F.R. 
§ 3.159(c)(2)(3) (2009).  At the July 2010 Board hearing, the 
Veteran stated that he had been receiving treatment for residuals 
of his mandible fracture for seven years at the VA Medical Center 
(VAMC) in North Little Rock, Arkansas.  Thus, the AOJ should make 
every effort to obtain these records from 2003 to the present. 

Finally, the Board notes that, in an authorized release form, the 
Veteran identified treatment for a jaw and dental condition at 
the Cordoba Central Dental Clinic.  While the Veteran's treating 
physician at the Cordoba clinic has submitted letters on his 
behalf, VA has not requested the Veteran's medical records from 
this clinic.  Under the VCAA, VA has a duty to obtain these 
records.  See 38 C.F.R. § 3.159(c)(2)(3).  On remand, the 
Veteran's private treatment records from the Cordoba Center 
Dental Clinic should be requested and associated with the file. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The AOJ should request the Veteran's VA 
treatment records from the VAMC in North 
Little Rock, Arkansas pertaining to treatment 
of his mandible from 2003 to the present.  
All efforts to obtain these records should be 
fully documented and associated with the 
claims file.  If the AOJ is unable to obtain 
these records, the Veteran must be notified 
of this fact and a copy of such notification 
associated with the claims file. 

2.  The AOJ should request the Veteran's 
private treatment records from the Cordoba 
Center Dental Clinic.  An undated authorized 
release form is in the file.  If the AOJ 
finds that a new authorized release form is 
required, one should be sent to the Veteran 
with accompanying instructions.  All efforts 
to obtain these records should be fully 
documented and associated with the claims 
file.  If the AOJ is unable to obtain these 
records, the Veteran must be notified of this 
fact and a copy of such notification 
associated with the claims file. 

3.  Then, the AOJ should schedule the Veteran 
for an examination to assess the current 
severity of the residuals of his fractured 
mandible.  The entire claims file and a copy 
of this REMAND must be made available to the 
examiner prior to the examination.  The 
examiner must note in the examination report 
that the evidence in the claims file has been 
reviewed.  

After reviewing the file, including the 
October 2008 VA examination report, and 
examining the Veteran, the examiner should 
address whether there is loss of 
approximately one half of the mandible and, 
if so, whether this involves 
temporomandibular articulation.  The examiner 
should also describe any functional 
impairment caused by the Veteran's 
disability. 

4.  After the above development is completed, 
and any other development that may be 
warranted, the AOJ should readjudicate the 
issue remaining on appeal-entitlement to an 
initial disability rating in excess of 
30 percent for residuals of a fractured 
mandible.  If the benefit sought is not 
granted, the Veteran and his representative 
should be furnished a supplemental statement 
of the case (SSOC) and afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his increased rating 
claim remaining on appeal.  His cooperation in VA's efforts to 
develop his claim, including reporting for any scheduled VA 
examination, is both critical and appreciated.  The Veteran is 
also advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655 (2009).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


